Per Curiam.
Petitioner, Annette C. King, has appealed from the judgment of the district court which ordered a dissolution of the marriage of the parties and awarded custody of their minor child to the respondent, Mark H. King. As the sole assignment of error, petitioner attacks the custody award.
Child custody determinations are matters initially entrusted to the sound discretion of the trial court, and, on appeal, that court’s determination will be affirmed in the absence of an abuse of discretion. Hibbard v. Hibbard, 230 Neb. 364, 431 N. W.2d 637 (1988). Having reviewed the record de novo, which we are required to do, we find the action of the trial court in the awarding of custody was fair, reasonable, and in the best interests of the child, and was not the result of an abuse of discretion.
Accordingly, the judgment of the district court is affirmed.
Affirmed.